482 F.2d 945
84 L.R.R.M. (BNA) 2300, 72 Lab.Cas.  P 13,953
OTTAWA SILICA COMPANY, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.andCylinder Gas, etc., Employees Local No. 283 Teamsters, Intervenor.CYLINDER GAS, etc., EMPLOYEES LOCAL NO. 283 TEAMSTERS, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent,andOttawa Silica Company, Inc., Intervenor.
Nos. 72-1590 and 72-1700.
United States Court of Appeals,Sixth Circuit.
Aug. 22, 1973.

1
George W. Moehlenhof, McDermott, Will & Emery, Chicago, Ill., for Ottawa Silica Co., Inc.; Gerald S. Patterson, Chicago, Ill., on brief; J. Mack Swigert, Taft, Stettinius & Hollister, Cincinnati, Ohio, of counsel.


2
Alan M. Levy, Milwaukee, Wis., for the Union; John S. Williamson, Jr., Milwaukee, Wis., on brief.


3
Gerard C. Smetana, Chicago, Ill., amicus curiae for Chamber of Commerce of the United States; Milton A. Smith, Gen. Counsel, Otto F. Wenzler, Labor Relations Counsel, Chamber of Commerce of the United States, Washington, D. C., and Lawrence M. Cohen, Herbert M. Berman, Chicago, Ill., on brief; Lederer, Fox & Grove, Chicago, Ill., on brief and of counsel.


4
Steven C. Kahn, Atty. N. L. R. B., for respondent; Peter G. Nash, Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Paul J. Spielberg, Atty. N. L. R. B., Washington, D. C., on brief.


5
Before WEICK, EDWARDS and KENT,* Circuit Judges.

ORDER

6
On receipt and consideration of the briefs, oral arguments and record in the above-styled case; and


7
Finding substantial evidence on the whole record in the unique circumstances of this case to support the findings of fact and conclusions of law of the Board majority,


8
Enforcement of the Board's order is granted to the extent outlined in the Decision and Order of the National Labor Relations Board, 197 N.L.R.B. No. 53 (1972).



*
 Judge Kent participated in the argument of this case but died on May 28, 1973, before judgment was entered